Citation Nr: 0007398	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-024 56	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for a dental condition 
due to trauma.

2.  Entitlement to a rating higher than 20 percent for a 
cervical spine disorder.

3.  Entitlement to a rating higher than 10 percent for lichen 
planus.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active duty from July 1961 to June 1965, and 
from June 1971 to December 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO decision that, among other actions, 
denied service connection for a dental condition (later 
claimed as due to service trauma), and granted service 
connection and a noncompensable rating for a cervical spine 
disorder (the veteran appealed for a higher rating).  The 
appeal also comes to the Board from a February 1998 RO 
decision that granted service connection and a noncompensable 
rating for lichen planus (the veteran appealed for a higher 
rating).  In that decision, the RO granted a higher 10 
percent rating for the cervical spine disorder.  In May 1998, 
the RO granted a higher 20 percent rating for the cervical 
spine disorder, and granted a higher 10 percent rating for 
lichen planus.  However, the increased rating issues continue 
on appeal, as the veteran has not indicated he is satisfied 
with the ratings.  AB v. Brown, 6 Vet.App. 35 (1993).


FINDINGS OF FACT

1.  The veteran does not have a dental condition due to 
service trauma.  Any grinding of the teeth, or similar wear 
and tear, during service does not constitute dental trauma 
for purposes of service connection of residuals of dental 
trauma and eligibility for VA dental treatment based on 
dental trauma.

2.  The veteran's service-connected cervical spine disorder, 
including arthritis, is manifested by no more than moderate 
limitation of motion.

3.  His service-connected residuals of lichen planus of the 
tongue and buccal mucosa (rated by analogy to eczema) does 
not produce symptoms similar to constant exudation or 
itching, extensive lesions, or marked disfigurement.


CONCLUSIONS OF LAW

1.  Claimed residuals of dental trauma were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1712 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.381, 17.161 (1999); 38 C.F.R. 
§§ 3.381, 4.149 (1998).

2.  The criteria for a rating in excess of 20 percent for a 
cervical spine disorder have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5290 (1999).

3.  The criteria for a rating in excess of 10 percent for 
lichen planus are not met.  U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.20, 4.27, 4.118, Diagnostic Code 7899-7806 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty as a medical doctor from 
July 1961 to June 1965, and from June 1971 to December 1996. 

The service dental records show routine dental treatment 
without any traumatic dental conditions.  In 1996 he was 
evaluated for mucosal lesions of the left lateral border of 
the tongue and buccal mucosa.  The impression was that they 
were consistent with lichen planus; this was confirmed by 
biopsies.  On his service retirement examination in 1996, the 
mouth and throat were normal, and it was reported that that 
he had mild multiple-level degenerative joint disease of the 
cervical spine.  Dental clinic records in November and 
December 1996 noted that he had severely eroded occlusal 
and/or facial surfaces of a number of teeth. The dentist said 
it was not possible to complete needed dental care prior to 
his upcoming separation, and the veteran was advised to seek 
VA treatment after his separation.  

On a March 1997 VA orthopedic examination, the veteran had 
complaints of pain in the base of his neck.  It was noted 
that he was a plastic surgeon and he reported he had 
accentuated neck pain when wearing a loop and light on his 
head while performing surgery.  He related that pain was 
recently exacerbated when moving into a new home.  He denied 
radicular symptoms.  Examination showed tenderness and mild 
muscle spasm in the midline at the C6-C7 junction.  Neck 
range of motion was normal except he had only 10 degrees of 
extension.  The diagnoses included mechanical musculoskeletal 
cervicothoracic pain, and possible early arthritis at C6-C7.  
X-rays showed mild degenerative joint disease in the mid and 
lower cervical spine.  

In various written statements, the veteran related that he 
had occlusal and cervical erosion of teeth which he 
considered to be the result of trauma.  He stated that his 
dental conditions were thought to occur as the result of 
bruxism or clenching his teeth due to stress.  He related 
that some of the teeth had been restored by a VA dental 
clinic after service.  He stated that his arthritis of the 
cervical spine caused pain and limited his ability to work 
with a light on his forehead.  He stated that his lichen 
planus of the left tongue and buccal mucosa was painful and 
interfered with eating.  He said that lichen planus 
predisposed him to oral carcinoma.  With his statements, he 
submitted medical articles including one which identifies 
lichen planus as a pre-cancerous condition.

At a VA outpatient clinic in February 1998, the veteran had 
complaints of intractable neck pain.  Examination showed he 
had flexion of the head to 2inches from the sternum.  His 
extension was 20 degrees, right turning was 50 degrees, left 
turning was 70 degrees, and right and left bending was to 20 
degrees.  There was tenderness over the C7 process.  There 
were no related upper extremity symptoms.  X-rays showed 
cervical spondylosis.

At an RO hearing in May 1998, the veteran said his cervical 
arthritis bothered him in his work as a surgeon.  He said he 
took Motrin for his neck pain and saw a doctor every 3 
months.  He said his lichen planus bothered him when eating, 
especially spicy foods.  He said he ground his teeth in 
service because of stress.

II.  Analysis

The veteran's claims are well grounded, meaning plausible; 
the RO has properly developed the evidence, and there is no 
further VA duty to assist him with his claims.  38 U.S.C.A. 
§ 5107(a).

A.  Service connection for a dental condition due to service 
trauma

The veteran seeks service connection for residuals of dental 
trauma for the purpose of VA outpatient dental treatment.  
Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment. 38 
C.F.R. § 4.149 (1998).  [Effective June 8, 1999, the 
foregoing regulations were combined into a new version of 38 
C.F.R. § 3.381, but there has been no substantive change in 
the legal provisions which would affect the present case.  
See 38 C.F.R. § 3.381 (1999); 64 Fed. Reg. 30393 (1999).]  
The significance of establishing service connection for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible for perpetual VA dental care for the 
condition.  38 U.S.C.A. § 1712(a)(1)(C) (West 1991 & Supp. 
1999); 38 C.F.R. § 17.161(c) (1999).

The veteran claims that erosion of his teeth is the result of 
grinding or clenching his teeth in service, and he maintains 
that this constitutes dental trauma.  However, the pertinent 
legal authority provides that the dental condition must 
result from combat wounds or other service trauma, and such 
contemplates an external injury such as a blow to the mouth.  
See VAOPGCPREC 5-97.  In the cited precedent opinion, the 
General Counsel of the VA quoted Black's Law Dictionary which 
notes that "trauma" includes physical injury such as a blow 
or fall, and quoted Stedman's Medical Dictionary which notes 
that "trauma" involves a wound or an injury inflicted 
usually more or less suddenly by some physical agent.  

In the judgment of the Board, the dental trauma contemplated 
in the law, for the purpose of service connection of a dental 
condition for eligibility for VA dental treatment based on 
trauma, does not include grinding of the teeth or similar 
wear and tear over an extended period of time.  Rather, for 
VA purposes, the dental trauma must be a sudden force 
external injury, which is not present in the instant case.  
The Board finds that the preponderance of the evidence is 
against the claim for service connection for residuals of 
dental trauma.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Higher rating for a cervical spine disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Moderate limitation of motion of the cervical spine is rated 
20 percent.  Severe limitation of motion is rated 30 percent.  
38 C.F.R. § 4.71a, Code 5290.

A VA examination in February 1997 revealed the veteran had 
tenderness and muscle spasm in the mid cervical spine but had 
painless and full range of motion except for only 10 degrees 
of extension.  A February 1998 outpatient clinic visit showed 
the neck had a range of motion which included flexion to a 
point 2 inches from chin to chest, extension to 20 degrees, 
left rotation to 70 degrees, right rotation to 50 degrees, 
and lateral bending to 20 degrees on each side.  These 
findings at most show that the veteran's cervical spine range 
of motion is slightly to moderately impaired, which would 
warrant no more than a 20 percent rating.  Moreover, the 
evidence does not show severe limitation of motion due to 
pain on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Given all the evidence, a higher 
rating based on limitation of cervical spine motion is not 
warranted.

The Board finds that the preponderance of the evidence is 
against the claim for a higher rating for the cervical spine 
disability.  Thus, the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

C.  Higher rating for lichen planus.

The veteran seeks a higher rating for lichen planus, and 
states that the condition is painful, interferes with his 
eating, and predisposes him to oral carcinoma.  The RO 
granted a 10 percent rating for lichen planus of the left 
tongue and buccal mucosa, rating the condition analogous to 
eczema under the provision of 38 C.F.R. § 4.20, 4.27, 4.118, 
Code 7899-7806.  The Board concurs that this is the most 
closely related diagnostic code.  A 10 percent rating will be 
assigned for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  Eczema is 
to be rated 30 percent when there is constant exudation or 
itching, extensive lesions, or marked disfigurement.  38 
C.F.R. § 4.118, Code 7806.  

The evidence shows the veteran has small areas of lichen 
planus of the left tongue and buccal mucosa that he claims is 
painful and thus interferes with eating.  It is not shown or 
alleged that the lichen planus involves constant exudation or 
itching, extensive lesions, or marked disfigurement, nor is 
it shown that the condition involves symptoms similar to 
these.  The weight of the evidence shows that the lichen 
planus is no more than 10 percent disabling, rating by 
analogy to eczema.  Even when the diagnostic codes pertaining 
to a tongue disorder (38 C.F.R. § 4.114, Code 7202) or to 
impairment of mastication (38 C.F.R. § 4.150, Codes 9903, 
9904) are considered, it is clear that the veteran's lichen 
planus is no more than 10 percent disabling.  The veteran 
does not now have oral carcinoma, so his contentions in this 
regard are premature; compensation is paid for current 
disability, not future disability which may or may not occur.

The preponderance of the evidence is against a higher rating 
for the service-connected lichen planus.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for residuals of dental trauma is denied.

A higher rating for a cervical spine disorder is denied.

A higher rating for lichen planus is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

